Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 17/355,284 filed 6/23/21 as a Divisional of application serial number 16/656,720 which has issued as U.S. Patent 11,319,723.  Claims 1-5 are pending. The present application is being examined under the pre-AIA  first to invent provisions. 

The information disclosure statement (IDS) submitted on 10/18/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of individually tensions wires bundled in parallel [cl.1] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Note new Figure 10 was provided in parent application 16/656,720 in the amendment filed 9/02/21.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 4 recites the limitation “means for attaching” and claim 5 recites the limitation “means for anchoring”.  
Paragraph [0035] of the specification recites: “The upper end 50 of the stay cable 22, for example, may utilize any means of attaching the stay cable 22 to the mast 32. The opposite, lower end 54 may, likewise, utilize any means of anchoring to the ground or earth”.  There is an inadequate written description of the “means for” clauses as no  specific examples of the structure used to perform the functions are provided.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation that the individually tensioned wires bundled in parallel “permit orienting…”.  It is understood the bundled wires forming the stay cable are oriented at an acute angle to the mast it is not clear who they “permit orienting”?
The term “proximate” in claim 1 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how close or near “proximate” is.
Claim 4 recites the limitation “means for attaching” and claim 5 recites the limitation “means for anchoring”.  
 The specification fails to provide any examples of the means for fastening/anchoring rendering the claims indefinite as the claims recite a function that has no limits and covers every conceivable means for achieving the stated function.
Claim limitations “means for attaching” and “means for anchoring” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As noted above no corresponding structure, material or acts are disclosed for performing the claimed functions.  Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 2,401,799 to Riemenschneider et al. in view of U.S. 2004/0237222 to Stubler et al.
Riemenschneider provides an apparatus comprised of a tower or “mast” 6 which may support an antenna for radio transmission [col. 1, lns 1-5].  The antenna would inherently would be coupled to radio communication equipment in order to perform its intended functions.  A plurality of guy wires 7 are attached proximate the top of the mast at one end then tensioned [co. 4, lns 56-60] and suitably anchored to ground at an opposite end 8 [col. 2, lns 41-48].
Riemenschneider fails to provides that the guy wire(s) are in the form of a stay cable having a plurality of individually tensioned wires bundled in parallel.
Stubler provides stay cables 2 for use in cable stayed structured [0016].  The cable stays 2 comprised of a parallel wires 15 [0032] groups 18 of which are individually tensioned.
It would have been obvious to one having ordinary skill in the art at the time of the invention that the stay cable 2 Stubler could have been substituted for tension guy wire(s) of Riemenschneider.  It would have been an obvious substitution of mechanically equivalent tension members which perform substantially the same function in substantially the same manner absent any unexpected or unpredictable results. All the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of providing an alternate tensioning member for support the mast of Riemenschneider.
With respect to the limitations concerning the acute angle of less than 10 degrees [cl. 1] and less than 7 degrees [cl.2] the examiner notes a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the alternative, the angle is considered an obvious choice of design.
It would have been an obvious choice of design to one having ordinary skill in the art at the time of the invention made the angle less than seven degrees, which inherently meets less than or not exceeding 10 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. There would have been no unexpected or unpredictable results obtained in changing the angle between the cables and mast as it involves nothing more than routine mechanical engineering calculations. An angle of less than, or not exceeding seven degrees is considered to be within a workable range.  One reason for selecting a steeper angle of stay cables would be if there were less area available around the mast to anchor the cables to the ground.

With respect to claim 3, as noted above, Riemenschneider provides  plural guy wires.
With respect to claims 4-5, as the guys of Riemenschneider are attached to the mast and anchored to ground there is inherently a means provided.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note in particular:
U.S. Patent 2,645,315 to Frushour provides a mast  supporting an antenna with guy wires H attached proximate a top and anchored to the ground.  The uppermost guy wires appear to be at an acute angle to the mast.
U.S. Patent 3,579,244 to Dempsey provides a mast 14 for supporting an antenna 12 with guy wires 26 attached proximate a top and anchored to the ground.
U.S. Patent 4,141,014 to Sletten provides a mast 5 for a communications antenna having guys 20 attached to the top thereof and anchored to the ground.
U.S. Patent 7,089,705 to Lieberman which teaches an antenna and communications equipment atop a mast having guy wires attached at one proximate the top of the mast and an opposite end anchored proximate the ground.
U.S. Patent 7,938,384 to Stevens which teaches an antenna for radio and communications equipment atop a mast 14 having tensioned guy wires 16 attached at one proximate the top of the mast and an opposite end anchored to the ground.
U.S. 2004/0128776 to Eicher provides a stay cable 2 formed of tensioned parallel wires 3.
U.S. 2006/0185318 teaches tower stays made of individually tensioned strand parts 4.
U.S. 2004/0004578 to Steinkamp which teaches a television antenna mast 10 having antenna assemblies 6-7 mounted thereto coupled to communications equipment 5 by lines 3-4.  Fig. 1 shows the mast is supported by guys or stays anchored to the ground.  Note television signals use radio waves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636